Exhibit 10.2

 



AMENDMENT TO

SEPARATION BENEFITS PLAN AND EMPLOYMENT AGREEMENT

 

This Amendment to Separation Benefits Plan and Employment Agreement (this
“Amendment”) is dated December 17, 2015 (the “Execution Date”), and is by and
between Waste Connections, Inc., a Delaware corporation (the “Company”), and
Ronald J. Mittelstaedt (“Executive”). The Company and Executive are referred to
together herein as the “Parties.” All capitalized terms not otherwise defined in
this Amendment shall have the meaning set forth in the Employment Agreement (as
hereinafter defined).

 

RECITALS

 

WHEREAS, the Parties entered into that certain Separation Benefits Plan and
Employment Agreement, effective as of February 13, 2012 (the “Employment
Agreement”); and

 

WHEREAS, the Parties desire to amend the Employment Agreement by this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

 

1. Payments on Change in Control. Section 10(a) of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

 

“(a) Payments on Change in Control. Notwithstanding any agreement evidencing an
equity award held by Executive entered into prior to, on or after the Effective
Date to the contrary, no equity award held by Executive shall be subject to
accelerated vesting based solely upon the occurrence of a Change in Control (as
defined below) unless the Compensation Committee of the Company, prior to the
Change in Control, reasonably determines in good faith that Executive’s equity
awards will not be honored or assumed, or new rights that substantially preserve
the terms of Executive’s equity awards will not be substituted therefor, by
Executive’s employer (or the parent of such employer) immediately following the
Change in Control (a “Change in Control Cancellation”). For the avoidance of
doubt, in the event of a Change in Control Cancellation, (1) the vesting and, if
applicable, exercisability of each of Executive’s equity awards subject to
time-based vesting shall fully accelerate as of immediately prior to the Change
in Control and (2) the vesting and, if applicable, exercisability of each of
Executive’s equity awards subject to performance-based vesting (“Performance
Awards”) shall be determined in accordance with the agreement evidencing such
Performance Award or, in the absence of any provision in the agreement
evidencing such Performance Award pertaining to the Change in Control, shall be
accelerated in respect to one hundred percent (100%) of the shares subject
thereto with any performance goal(s) being deemed to have been achieved at one
hundred percent (100%) of target. For further avoidance of doubt, in the absence
of a Change in Control Cancellation, if the terms of a Performance Award provide
for accelerated vesting upon a termination of employment following a Change in
Control, such terms shall continue to control and, in the absence of any such
terms, such Performance Award shall be subject to accelerated vesting as
provided in Sections 7 and 8 hereof. Furthermore, in the absence of a Change in
Control Cancellation, if any equity award held by Executive as of immediately
prior to a Change in Control is a Performance Award and the agreement evidencing
such Performance Award does not provide for the determination of performance in
connection with the Change in Control (or provides for accelerated vesting based
solely upon the occurrence of a Change in Control), then the applicable
performance goals in respect of such equity award shall be deemed to have been
achieved at one hundred percent (100%) of target and any such equity award shall
vest and, if applicable, become exercisable on such date(s) the equity award
would have vested if the performance goal were achieved absent the Change in
Control. Any Performance Award for which the performance goal is achieved or
deemed achieved in connection with a Change in Control shall constitute a
‘time-based equity award’ under Sections 7 and 8 hereof. For the avoidance of
doubt and without limiting the preceding sentence, Executive shall be eligible
for such payments and benefits as provided under, and in accordance with the
terms and conditions of, Sections 7 and 8 hereof in the event Executive’s
employment terminates in connection with or following a Change in Control.”

 



 

 

 

2. No Other Changes. Except as provided in this Amendment, the Employment
Agreement shall remain in full force and effect and remain unchanged.

 

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. A
facsimile, telecopy or other reproduction of this Amendment may be executed by
one or more parties and delivered by such party by facsimile or any similar
electronic transmission device pursuant to which the signature of or on behalf
of each such party can be seen. Such execution and delivery shall be considered
valid, binding and effective for all purposes.

 

4. Governing Law. The Agreement and this Amendment are together intended to be a
Top Hat Plan and shall be interpreted, administered and enforced in accordance
with ERISA. It is expressly intended that ERISA preempt the application of state
laws to the Agreement and this Amendment to the maximum extent permitted by
Section 514 of ERISA. To the extent that state law is applicable, the statutes
and common law of the jurisdiction in which the Executive resides shall apply,
excluding any that mandate the use of another jurisdiction’s laws. The parties
irrevocably and unconditionally submit to the jurisdiction and venue of any
court, federal or state, situated within Montgomery County, Texas, for the
purpose of any suit, action or other proceeding arising out of, or relating to
or in connection with, the Agreement and this Amendment.

 

5. Acknowledgement. Executive acknowledges that by entering into this Amendment,
Executive is waiving any right Executive may have under the terms of any
existing or future equity award to receive vesting acceleration based solely
upon the occurrence of a Change in Control, provided, that such waiver shall not
apply in the event of a Change in Control Cancellation. For the avoidance of
doubt, Executive is only waiving accelerated vesting as provided in the
Amendment and Executive’s equity awards shall remain subject to accelerated
vesting upon certain terminations of Executive’s employment as provided in the
Employment Agreement (as well as in connection with any Change in Control
Cancellation).

 

6. Miscellaneous. This Amendment and the Employment Agreement sets forth the
entire agreement between the Company and Executive concerning the subject matter
herein, and fully supersedes any and all prior oral or written agreements,
promises or understandings between the Company and Executive concerning the
subject matter herein including, without limitation, any acceleration provisions
set forth in any agreement evidencing an equity award held by Executive.
Further, Executive represents and acknowledges that in executing this Amendment,
Executive does not rely, and has not relied, on any prior oral or written
communications by the Company, and Executive expressly disclaims any reliance on
any prior oral or written communications, agreements, promises, inducements,
understandings, statements or representations in entering into this Amendment.
Therefore, Executive understands that he is precluded from bringing any fraud or
fraudulent inducement claim against the Company associated with any such
communications, agreements, promises, inducements, understandings, statements or
representations. The Company and Executive are entering into this Amendment
based on their own judgment.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and Executive has executed this Amendment as of the
Execution Date.

 



WasTE CONNECTIONS, INC.   EXECUTIVE               By:   /s/ Steven F.
Bouck                /s/ Ronald J. Mittelstaedt         Ronald J. Mittelstaedt  
Its:    President                           Date:        December 17, 2015    
Date:        December 17, 2015              



 

 

 

 

